Citation Nr: 1701578	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  10-47 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a separate compensable rating for left trapezius muscle injury.
 
2.  Entitlement to a rating in excess of 10 percent for scars of the left upper back and posterior trunk associated with left trapezius muscle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO). In that decision, the RO increased the rating for the Veteran's left trapezius muscle injury with associated weakness and scars of left upper back trunk from 0 to 10 percent.  The Veteran timely disagreed with this rating, contending that he was entitled to a separate rating to take account of both the muscle injury and the scar.

In June 2015, the Board remanded the appeal for additional development.  

The Board has recharacterized the issues on appeal to reflect the muscle injury and scar manifestations.  

The paper claims folder has been converted into an electronic record within the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the service-connected left shoulder muscle injury more closely approximates a moderate severity; moderately severe or greater muscle injury is not shown.  

2.  The two service-connected scars of the left shoulder include a single painful scar, but do not affect an area of at least 6 square inches (39 square centimeters); they do not cause additional functional impairment of the affected areas.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a separate 10 percent rating, but no higher, for moderate left trapezius muscle injury are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5301 (2016).

2.  The criteria for a rating in excess of 10 percent for scars of the left upper back and posterior trunk are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim. 

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, an October 2009 letter provided notice of the information and evidence needed to substantiate an increased rating claim, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify is therefore satisfied. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4). 

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim. Service treatment records (STRs) and the Veteran's VA treatment records through August 2015 have been obtained.  

The Board notes that STRs refer to a hospitalization for left shoulder abscess surgery.  These hospitalization records are not available.  The Federal Circuit indicated that pursuant to 38 C.F.R. § 3.159 (c)(3), VA has a duty to assist in obtaining relevant service treatment records.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3).  In this case, the primary issue is the current severity of the Veteran's contemporaneous symptoms.  The record includes STRs and VA examinations from November 2009 and December 2015.  The 1970 hospitalization report would not alter the current clinical findings or provide any additional relevant background information with regard to the left shoulder injury, regarding which there is sufficient evidence to decide the claim.  While the history of the injury is relevant pursuant to the regulations cited below, there is sufficient evidence of this history to decide the claim and grant the separate rating that the Veteran has requested.  Thus, a remand to seek to obtain these records is not required.

The Board also notes that VA primary care records from September 2009 and October 2010 indicate that the Veteran received private medical care.  An October 2015 VCAA letter specifically requested that the Veteran identify any private medical treatment for left shoulder disability.  He has not responded to this request.  Moreover, at the December 2015 VA examination, he indicated that he did not seek medical treatment for the left shoulder disability at issue.  Further action to obtain private medical records would raise no reasonable possibility of substantiating the claim.  See id.; 38 C.F.R. § 3.159 (d).  

The Veteran was afforded appropriate VA examinations in November 2009 and December 2015.  The examination reports include review of the relevant medical history and pertinent clinical evaluations.  The examiners provided clinical findings that were responsive to the Veteran's reports, medical history and current treatment.  The Veteran does not contend there is any inaccuracy or error in the conduct or recording of the examination reports.  For these reasons, the Board finds that the VA examination reports are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication that the Veteran's left shoulder symptoms have materially increased since he was last examined in December 2015.

The record reflects substantial compliance with the June 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained updated VA outpatient records, provided appropriate VA examinations, and readjudicated the claim in December 2015.

For the reasons stated above, VA complied with its duties to notify and assist under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c).

General laws and regulations for increased rating claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is service-connected for chronic left trapezius muscle injury with associated weakness and scars of the left upper back and posterior trunk.  The disability is currently evaluated as 10 percent disabling pursuant to Diagnostic Codes (DCs) 5301-7804.  38 C.F.R. §§ 4.73, 4.118.  Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  DC 5301 refers to muscle injuries, Group I, Extrinsic muscles of the shoulder girdle.  DC 7804 refers to scars, unstable or painful.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board has recharacterized the issues as a separate compensable rating for left trapezius muscle injury and rating in excess of 10 percent for scars associated with left trapezius muscle injury based upon the facts of this particular case.  Id.  The Board notes that the Veteran is not precluded from separate ratings for the scar and the muscle injury based on general anti-pyramiding principles.  Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006) (holding that two separate ratings are to be awarded where an injury manifests with two different disabilities, such as a scar and muscle injury); 38 C.F.R. § 4.14 "[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided"). 



(i) Left trapezius muscle injury 

The service-connected chronic left trapezius muscle injury is contemplated by DC 5301 for Muscle Group I.  Muscle Group I encompasses the muscles arising from the extrinsic muscles of the shoulder girdle.  The functions of these muscles include upward rotation of the scapula and elevation of the arm above shoulder level.  

Under DC 5301 (for the dominant arm), a noncompensable rating is warranted if impairment of Muscle Group I is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 30 percent rating is warranted if impairment of this muscle group is moderately severe; and a maximum rating of 
 40 percent is warranted if there is severe impairment. 38 C.F.R. § 4.73, DC 5301.

The type of injury associated with a "slight" muscle disability results from an injury that is a simple muscle wound without debridement or infection.  Service department records must show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability.  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascia defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  38 C.F.R. § 4.56(d).

As relevant, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

The type of injury associated with a "moderate" muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2). 

The type of injury associated with a "moderately severe" muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

Service treatment records (STRs) show that the Veteran endorsed a history of boils in his April 1969 Report of Medical History.  STRs from June 1970 show that the Veteran was transferred to Valley Forge General Hospital for surgery under a diagnosis of abscess of the left shoulder, soft tissue laceration.  The May 1971 separation examination report notes findings of scars on his left shoulder.   

September 2009 and October 2010 VA primary care records do not contain any pertinent subjective or objective reports that are not detailed in the VA examination reports.  

In November 2009, the Veteran was also afforded a VA muscle injury examination.  He detailed his history of an infection and shrapnel injury for the left shoulder.  Currently, he described muscle weakness and muscle loss.  He also endorsed pain and fatigability.  He further described his limitation as weakness in elevating his left arm.  Clinical evaluation was significant for the left trapezium, levator scapulae injury being associated with tissue loss without diminished muscle strength.  The examiner also noted intermuscular scarring and referred to the scar examination for details.  Nerve, tendon, or bone damage was not indicated.  The examiner did not observe muscle herniation or loss of deep fascia, muscle substance, or limitation of motion.  He concluded that the Veteran had a chronic left trapezius muscle injury with very mild weakness that was not perceptible on clinical strength testing.  He diagnosed mild left trapezius muscle weakness from shrapnel wound and abscess residual.    

In May 2011, the Veteran requested a separate evaluation under the muscle injury diagnostic criteria.  He asserted that he had additional symptoms of weakness and fatigue, among others, attributable to a muscle injury.  

In December 2015, VA reexamined the Veteran for his service-connected left shoulder muscle injury.  The examiner diagnosed left mild trapezia muscle weakness.  He detailed the shrapnel wound history.  He indicated that the affected area was left side of Muscle Group I, Extrinsic muscles of the shoulder girdle: trapezius, levator scapulae, and serratus magnus.  He reported that the Veteran had a scar associated with the muscle injury and referred to the scar examination report.  He indicated that muscle injury was not productive of fascial defects or affective of muscle substance or function.  However, the muscle injury was productive of mild weakness of left Muscle Group I above shoulder height.  The frequency and severity was listed as consistent.  Muscle strength testing showed full strength in left shoulder for the abduction and forward flexion planes of motion.  No muscle atrophy was observed.  X-rays of the left shoulder were unremarkable.  The examiner opined that the muscle injury should not pose any functional impairment.     

The Veteran contends a separate compensable rating for a muscle injury is warranted.  The Board will grant a separate 10 percent rating, but no higher, for the left shoulder muscle injury as explained below.  38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, DC 5301.  

Under 38 C.F.R. § 4.56(d), the "slight" characterization contemplates that there is no evidence of any of the cardinal signs or symptoms of muscle disability.  In this case, the Veteran has consistently reported general weakness and fatigability of his left shoulder.  See November 2009 and December 2015 VA examination reports; May 2011 statement.  These reports indicate consistent complaint of cardinal signs and symptoms of muscle injury, which approximates the moderate muscle injury criteria.  38 C.F.R. § 4.56(c), (d)(2).  The evidence is thus evenly balanced as to whether the Veteran's symptoms more nearly approximate moderate muscle injury under DC 5301, warranting a 10 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 10 percent rating for moderate muscle injury is granted.  38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, DC 5301.

A rating in excess of 10 percent is not warranted under DC 5301.  Id.  Moderately severe muscle injury requires significant objective findings that are not present or more nearly approximated in this case.  There is no indication of observable loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).

For the foregoing reasons, a separate 10 percent rating for moderate left trapezius muscle injury, but no higher, is warranted and the preponderance of the evidence is against a higher rating.  The benefit of the doubt doctrine is therefore not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

(ii) Left shoulder scar

Under the applicable scar rating criteria, DC 7801 governs burn scars, other than the head, face, or neck, that are deep and nonlinear.  It provides a 10 percent evaluation when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25  of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, Note (1), (2). 

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and nonlinear, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25  of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2). 

DC 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  38 C.F.R. § 4.118, DC 7804.
 
Under DC 7805, other types of scars will be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, DC 7805.

STRs show that the Veteran endorsed a history of boils in his April 1969 Report of Medical History.  STRs from June 1970 document that the Veteran was transferred to Valley Forge General Hospital for surgery under a diagnosis of abscess of the left shoulder, soft tissue laceration.  The May 1971 separation examination report noted scars of the left shoulder.   

September 2009 and October 2010 VA primary care records do not contain any pertinent subjective or objective reports that are not detailed in the VA examination reports.  

In November 2009, the Veteran was afforded VA scar examination.  The examiner detailed two scars.  The first scar was located on the trunk, upper left back medial to scapula.  He described it as an oval shape, deep scar.  He did not observe skin breakdown of the scar, but noted pain.  For the first scar, the Veteran reported a medical history significant for an infection from an insect bite and a shrapnel injury.  He believed he also had a muscle injury.  Clinical evaluation of the first scar showed that it measured 1.5 inches (in) by 1.9 in.  It was painful and deep.  Skin breakdown, inflammation, edema, keloid formation or any additional disabling effects were not found.  The examiner diagnosed scar left upper back from shrapnel and infection.  The second scar was located on the trunk, left posterior scapula and related to a shrapnel wound.  For the second scar, the Veteran denied any skin breakdown or pain.  Clinical evaluation showed the second scar to measure 0.25 in by 0.5 in.  The examiner noted that the skin was mildly hypertrophic.  He described the second scar as superficial without any disabling effects.  He diagnosed the second scar as one from shrapnel.   

In his December 2009 notice of disagreement, the Veteran contended a higher rating was warranted based upon a clinical finding that he had a deep scar.  

In December 2015, VA reexamined the Veteran for his service-connected left shoulder scar.  The examiner diagnosed cicatrixes of the left posterior trunk.  The Veteran detailed his in-service shrapnel injury with infection.  He denied having any treatment since service.  He described his current symptoms as left posterior shoulder pain, described as aching pain in the left shoulder and intermittent sharp stabbing sensation in the posterior shoulder.  He denied any current treatment for it.  Clinical evaluation showed two scars on the posterior trunk.  The first scar was oval shaped and laid between the medial border of the left scapula and thoracic spine.  It measured 5 centimeters (cm) by 3.5 cm.  It was slightly depressed, well healed, non-adherent and non-tender.  The second was circular and lied on the posterior left shoulder distal to the first scar.  It measured 2 cm by 2 cm.  It was non-tender, well healed, non-adherent and superficial.  The examiner characterized both scars as superficial and non-linear affecting a 21.5 sq cm area of the posterior trunk.  He stated that the scars did not impact the Veteran's ability to work.  

The Veteran contends that higher or additional ratings are warranted for his service-connected scars of the upper back and posterior trunk associated with his left trapezius muscle injury.  The Board finds that the preponderance of the evidence is against this claim.  38 C.F.R. §§ 4.3, 4.7, 4.118, DCs 7801-7805.  

The facts in this case do not support a rating in excess of 10 percent under the schedular rating criteria.  38 C.F.R. §§ 4.3, 4.7, 4.118, DCs 7801-7805.  The Veteran has two scars on his left shoulder affecting an area less than 6 square inches or 39 square centimeters.  38 C.F.R. § 4.118, DC 7801.  Thus, DC 7801 is not for further consideration.  November 2009 and December 2015 VA examination reports.  One scar is described as painful and deep, while the other scar was not painful.  Both scars are well healed and stable.  He is not shown to have any additional scarring on his left shoulder.  DC 7804 does not provide a rating in excess of 10 percent unless there are at least 3 unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.  The VA examiners did not find any additional functional impairment of the left shoulder attributable to either scar to warrant consideration of DC 7805.  November 2009 and December 2015 VA examination reports; 38 C.F.R. § 4.118, DC 7805.  In sum, a rating in excess of 10 percent for scar manifestations of the service-connected left shoulder muscle injury must be denied.  Id.

Additional rating considerations 

The Board has also considered the potential application of 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected left shoulder disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include left shoulder muscle weakness and fatigue, skin disfiguration from two scars and a single painful scar.  All of those symptoms are contemplated by the schedular diagnostic criteria.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  Thus, the Board finds that the threshold test is not met for referral for   2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.  

The Veteran does not assert that he is unemployed due to service connected disability.  The November 2009 VA examination report affirms that the Veteran was gainfully employed at that time.  He has not otherwise indicated his employment status has changed due to service-connected disability.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration at this time. Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the foregoing reasons, a separate 10 percent rating is warranted for service-connected left trapezius muscle injury.  The preponderance of the evidence is against any higher or separate rating and the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

A separate 10 percent rating, but no higher, for service-connected left trapezius muscle injury is granted, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 10 percent for scars of the left upper back and posterior trunk associated with left trapezius muscle injury is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


